NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circm't

SPECTROS CORP.,
Plaintiff-Appellant,

V.

THERMO FISHER SCIENTIFIC, INC. (DOING
BUSINESS AS NANO DROP),
Defendant-Appellee.

2012-1530

Appeal from the United States District Court for the
Northern District of California in case no. 09-CV-1996,
Judge Saundra Brown Armstrong.

ON MOTION

ORDER

Upon consideration of Spectros Corp.’s unopposed mo-
tion to voluntarily dismiss the appeal from case no. 09-
CV-1996 (N.D. Cal.),

IT Is ORDERED THAT:
(1) The motion is granted.

SPECTROS CORP. V. THERMO FISHER SCIENTIFIC, INC. 2

(2) Each side shall bear its own costs.

FoR THE COURT

SEP 1 3 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Edward W. Goldstein, Esq.
Kenneth E. Keller, Esq.

s26
Issued As A Mandate:  l 3 

u,s¢.~oun$l»‘£'»?w m

nqerensmxv..csncun
SEP 13 2012
JAN HORBALY
CLERK